Citation Nr: 1417990	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain and symptoms of arthritis.

2.  Entitlement to service connection for muscle spasms. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran had active service from August 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter was previously before the Board in December 2009, July 2011, and October 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

Through various written statements, the Veteran and his representative have raised the issues of entitlement to service connection for fibromyalgia and myositis.  However, as the agency of original jurisdiction has not initially adjudicated these additional claims, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate development and consideration.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009, the Board remanded the case for additional evidentiary 
development, to include obtaining an adequate VA examination and opinion as to the nature and etiology of the Veteran's asserted musculoskeletal disorders.  

The Veteran was afforded a VA examination in March 2010, but the examiner noted that the Veteran's sole complaint concerned the cervical spine.  In addition, the Veteran's representative had referenced 38 C.F.R. § 3.317 in a March 2009 statement.  Thus, in July 2011, the Board remanded the case for further clarification with respect to the Veteran's claims.  In particular, the Veteran was requested to clarify whether he wished to continue his claims and to specify the disability or disabilities for which he was requesting service connection.  The RO was informed that if the Veteran was claiming disabilities due to undiagnosed illness under the provisions of 38 C.F.R. § 3.317, he should be provided with the appropriate VCAA notification and a Persian Gulf Protocol examination should be scheduled.

In September 2011 correspondence, the Veteran indicated that he wished to continue claims of service connection for multiple joint pain and muscle spasms.  In a June 2012 Supplemental Statement of the Case, the RO continued to deny the Veteran's claims without addressing the issue of service connection for a qualifying chronic disability under 38 C.F.R. § 3.317.  Thus, in October 2012, the Board remanded the case for additional development, to include scheduling a VA examination to evaluate the Veteran's claims of service connection for joint pain and symptoms of arthritis and for muscle spasms.

The Veteran was afforded VA muscle, neck, hand/fingers, and Persian Gulf War examinations in December 2012.  The examiner took into account the Veteran's assertion of intermittent spasms in his arms, legs, neck, and chest since service.  The diagnosis included injuries to Muscle Groups III, XI, and XX; degenerative joint disease of the cervical spine; mild bilateral radiculopathy of the upper extremities; and intermittent bilateral tendinitis of the hands.  The examiner concluded that there were no diagnosed illnesses for which no etiology was established.  The examiner opined that the Veteran's muscle spasms were less likely as not caused by or result of service.  The examination found no evidence of chronic disability in the service treatment records or after active duty, and noted that medical textbooks have shown diabetes mellitus and polycythemia can cause muscle spasm.  The examiner opined that the Veteran's cervical degenerative joint disease and tendinitis of the hands were less likely as not caused by or a result of service, as there was no evidence of chronicity of these conditions in the service treatment records.  The joint pain in the Veteran's hands were said to be most likely due to diabetes, polycythemia, and ulcerative colitis.  (The Board notes that service connection has not been established for these conditions).  No rationale was provided.  

The Board finds that the December 2012 VA examination reports are inadequate.  A significant basis for the examiner's conclusions that the Veteran's muscle spasms and joint pains were not related to service was that the Veteran was not treated for these complaints in service.  However, the service treatment records show multiple visits for complaints of recurrent joint pain and muscle spasms of the neck, hands, and wrists.  The Veteran was evaluated for synovitis and migrating arthritis in 1992, and again for migrating arthritis in 2000.  In addition, the April 2001 retirement examination shows that the Veteran was "being checked for cervical spine degenerative joint disease" and that he had reported unexplained intermittent joint pain since the Gulf War.  The December 2012 VA examiner also determined that the Veteran reported no additional signs and/or symptoms not addressed by completion of the Disability Benefits Questionnaire (DBQ).  However, the Veteran complained of fatigue in October 2000 and has continued to complain of this symptom.  See, e.g., August 2011 Statement; March 2004 notice of disagreement.  Thus, the factual basis for the VA examiner's opinions is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, on remand the Veteran should be afforded a VA examination, to be performed in accordance with Gulf War protocols, to determine if he has an undiagnosed illness manifested by joint pain and symptoms of arthritis and/or muscle spasms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examinations with a VA physician that has not previously examined the Veteran so as to ascertain the nature and etiology of his asserted joint pain and  muscle spasms.  A copy of the claims file and this remand must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items: 

(a)  State whether any of the Veteran's symptoms, to include fatigue, are attributable to a known clinical diagnosis or whether these problems are manifestations of an undiagnosed illness. 

(b)  If any of the Veteran's symptoms, to include fatigue, are attributable to a known clinical diagnosis/diagnoses, the examining physician is requested to opine as to whether it is at least as likely as not that any current disability is causally or etiologically related to his active service as opposed to its being more likely due to some other factor or factors. 

The examining physician must consider the tabbed documents in the service treatment records; the May and June 2003 VA contract examination reports; the March 2010 VA examiner's finding of ulnar neuritis; the December 2012 VA examiner's findings of injuries to Muscle Groups III, XI, and XX, degenerative joint disease of the cervical spine, mild bilateral radiculopathy of the upper extremities, and intermittent bilateral tendinitis of the hands; the March 2004 notice of disagreement; and the August 2011 Statement.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, reasons for doing so must be provided.

The absence of evidence of treatment for an asserted disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and no other notification or development action, in addition to those directed, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

